EXHIBIT 10.14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
FORM OF EQUITY GRANT AGREEMENT, NONQUALIFIED STOCK OPTION




PROFIRE ENERGY, INC.
2014 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
 
You have been granted the following option to purchase Shares of Profire Energy,
Inc. (the “Company”):
 
Name of Participant:
 
Total Number of Shares Granted:
 
Type of Option:
Non-Incentive Stock Option
Exercise Price Per Share:
$
Date of Grant:
 
Date Exercisable:
[Note: insert vesting schedule here]_
Expiration Date:
     
By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Profire Energy, Inc., 2014 Equity Incentive Plan and
the related Stock Option Agreement, both of which are made a part of this
document.
 
PARTICIPANT:
PROFIRE ENERGY, INC.
 
By:
 
Title:
Print Name  

 
 
 

--------------------------------------------------------------------------------

 
 
PROFIRE ENERGY, INC.
STOCK OPTION AGREEMENT
 
1. Grant of Option. Profire Energy, Inc., a Nevada corporation (the “Company”)
hereby grants Participant the option (the “Option”) to purchase all or any part
of the number of shares (the “Shares”) of Common Stock of the Company at the
exercise price set forth in the Notice of Stock Option Grant, subject to the
terms and conditions of this Stock Option Agreement (the “Agreement”) and the
Profire Energy, Inc., 2014 Equity Incentive Plan (the “Plan”). In the event of
any conflict between this Agreement and the Plan, the Plan will govern. By
acceptance of this grant, Participant acknowledges receipt of a copy of the
Prospectus for the Plan and agrees to the terms and conditions of the Plan and
this Agreement. The Option will not be treated as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).
 
The Option shall terminate at the close of business [ten years] from the date
hereof (the “Expiration Date”).
 
2. Vesting of Option Rights.
 
(a) Except as otherwise provided in this Agreement, all or part of this Option
may be exercised prior to its expiration at the time or times set forth in the
Notice of Stock Option Grant.
 
(b) During the lifetime of Participant, the Option shall be exercisable only by
Participant and shall not be assignable or transferable by Participant, other
than by will or the laws of descent and distribution. During the lifetime of
Participant, the Option shall be exercisable only by Participant and shall not
be assignable or transferable by Participant, other than by will or the laws of
descent and distribution. Notwithstanding the foregoing, Participant may
transfer the Option to any family member (as such term is defined in the General
Instructions to Form S-8 (or successor to such Instructions or such Form)),
provided, however, that (i) Participant may not receive any consideration for
such transfer, (ii) the family member must agree in writing not to make any
subsequent transfers of the Option other than by will or the laws of the descent
and distribution and (iii) the Company receives prior written notice of such
transfer.
 
3. Exercise of Option after Death, Termination of Service. The Option shall
terminate and may no longer be exercised if Participant’s Service terminates,
except that:
 
(a) If Participant’s Service terminates for any reason, voluntary or
involuntary, with or without cause, other than Participant’s death or disability
(within the meaning of Section 22(e)(3) of the Code), Participant may at any
time within a period of 90 days after such termination exercise the Option to
the extent the Option was exercisable by Participant on the date of the
termination of Participant’s Service.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) If Participant shall die while the Option is still exercisable according to
its terms or if Participant’s Service terminates because Participant has become
disabled (within the meaning of Section 22(e)(3) of the Code) while in the
Service of the Company and Participant shall not have fully exercised the
Option, such Option may be exercised at any time within 12 months after
Participant’s death or date of termination of Service for disability by
Participant, personal representatives or administrators or guardians of
Participant, as applicable or by any person or persons to whom the Option is
transferred by will or the applicable laws of descent and distribution, to the
extent of the full number of Shares Participant was entitled to purchase under
the Option on (i) the earlier of the date of death or termination of Service or
(ii) the date of termination for such disability, as applicable.
 
(c) Notwithstanding the above, in no case may the Option be exercised to any
extent by anyone after the Expiration Date.
 
(d) For purposes of this Section 3, the term “Service” shall mean service as an
employee, director or consultant.
 
4. Method of Exercise of Option. Subject to the foregoing, the Option may be
exercised in whole or in part from time to time by serving written notice to the
Company (through the Plan administrator or other means specified by the Company)
stating the number of Shares to be purchased. The notice shall state the number
of Shares as to which the Option is being exercised and shall be accompanied by
payment of the exercise price. Such notice must be accompanied by payment in
full of the exercise price for all Shares to be purchased by (i) cash, check
(bank check, certified check or personal check) or money order payable to the
order of the Company, (ii) delivery of unencumbered Shares previously acquired
by Participant having a Fair Market Value (as defined in the Plan) on the date
of exercise that is equal to the exercise price, (iii) withholding of Shares
that would otherwise be issued upon such exercise having a Fair Market Value on
the date of exercise equal to the aggregate exercise price for the Shares for
which the Option is being exercised or (iv) a cashless (broker-assisted)
exercise that complies with all applicable laws.
 
5. Miscellaneous.
 
(a) No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of
Participant, Participant’s legal representative or permissible assignee, as
applicable.
 
(b) No Right to Employment. Nothing herein shall be construed as giving
Participant the right to continue in the employ or to provide services to the
Company or any affiliate, whether as an employee or as a consultant or
otherwise, or interfere with or restrict in any way the right of the Company or
any affiliate to discharge the Participant, whether as an employee or consultant
or otherwise, at any time, with or without cause. In addition, the Company or
any affiliate may discharge the Participant free from any liability or claim
under this Agreement, unless otherwise expressly provide herein.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Claw Back and Recovery. In the event Participant (i) engages in conduct
materially adverse to the interests of the Company, including any material
violations of any Company policy, (ii) engages in intentional misconduct that
caused or contributed to the restatement of any financial statements of the
Company, (iii) materially violates the terms of any agreement to which
Participant and the Company or an affiliate is a party or (iv) engages in a
criminal act, fraud, or violation of any securities laws, then notwithstanding
any other provision of this Agreement to the contrary:
 
(i) Participant will immediately forfeit any then unexercised portion of any
Option included in this grant;
 
(ii) Participant shall immediately return to the Company any Shares issued upon
exercise of any Option included in this grant, and any Shares in this grant that
are still under Participant’s control; and
 
(iii) Participant shall promptly pay to the Company an amount equal to the fair
market value of all Shares included in this grant that are no longer under
Participant’s control (as measured on the exercise date of any such Option);
 
(iv) In addition to the Company’s rights set forth above, Participant agrees
that this Agreement shall be subject to recovery by the Company in accordance
with and to the maximum extent required under the Sarbanes-Oxley Act of 2002 and
the Dodd-Frank Wall Street Reform and Consumer Protection Act.
 
(d) Governing Law. The validity, construction and effect of the Agreement shall
be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Nevada.
 
(e) Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any applicable law, such provision shall be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed amended without, in the determination of the Company, materially altering
the purpose or intent of the Agreement, such provision shall be stricken as to
such jurisdiction or the Agreement, and the remainder of the Agreement shall
remain in full force and effect.
 
(f) No Trust or Fund Created. The Agreement shall not create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company and Participant or any other person.
 
(g) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(h) Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of any applicable Stock
Exchange or The NASDAQ Capital Market and Title 7, Chapter 78 of the Nevada
Revised Statutes. As a condition to the exercise of the purchase price relating
to the Option, the Company may require that the person exercising or paying the
purchase price represent and warrant that the Shares are being purchased only
for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation and
warranty is required by law.
 
(i) Withholding. In order to provide the Company with the opportunity to claim
the benefit of any income tax deduction which may be available to it upon the
exercise of the Option and in order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Participant. In accordance with the terms of the Plan, and such rules as may be
adopted by the Compensation Committee of the Company under the Plan, Participant
may elect to satisfy its federal and state income tax withholding obligations
arising from the receipt of the Shares by (i) delivering cash, check (bank
check, certified check or personal check) or money order payable to the order of
the Company, (ii) having the Company withhold a portion of the Shares otherwise
to be issued upon such exercise having a Fair Market Value on the date of
exercise equal to the amount of the employer’s minimum statutory withholding
requirements, or (iii) delivering unencumbered Shares previously acquired by
Participant having a Fair Market Value on the date of exercise that is equal to
the amount of such taxes. The Company will not deliver any fractional Share but
will pay, in lieu thereof, the Fair Market Value of such fractional Share.
Participant’s election must be made on or before the date that the amount of tax
to be withheld is determined.
 


 

--------------------------------------------------------------------------------

 
 